Citation Nr: 0718195	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-41 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Due to the veteran's advanced age, the Board has grated a 
motion to advance the case on the Board's docket.  38 
U.S.C.A. § 7107 (West 2002 and Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).

The case was brought before the Board in October 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

1.  The veteran engaged in combat during his World War II 
service and was exposed to excessive noise trauma.

2.  The veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his hearing loss and any remote incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that it was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  As will be explained below, no legal 
presumption is applicable here because the earliest evidence 
of the veteran's hearing loss is not until many decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his current hearing loss is a result 
of military exposure to excessive firearm noise and 
explosions during his duties as a medic treating the wounded 
on the field. 

The Board notes that the veteran is a combat veteran awarded, 
among other decorations and citations, a Purple Heart medal 
for his participation in combat during his service in World 
War II.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

The Board also acknowledges that the appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

In short, given the veteran's combat history and his credible 
statements regarding in-service noise exposure, in-service 
noise trauma may be presumed.  This does not, however, 
relieve the requirement that there be objective medical 
evidence of a nexus between his in-service noise exposure and 
any current disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's military records are silent as to any 
treatments, complaints or diagnoses of any hearing 
conditions.  The veteran's separation examination, moreover, 
indicates a 15/15 normal whisper hearing test.  As explained 
above, the Board accepts the veteran's statements regarding 
in-service noise exposure as credible, but despite the 
exposure, there are no medical records at all indicative of 
hearing loss until 1997, over six decades after the veteran's 
separation from the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes it 
is not. 

Again, after service, there is no medical evidence suggesting 
any complaints, treatments or diagnoses of any hearing loss 
until 1997, over sixty years later.  Both private and VA 
outpatient treatment records are indicative of profound 
bilateral sensorineural hearing loss with poor speech 
discrimination scores.  The Board notes the claims file 
contains some medical records for the veteran shortly after 
separation from the military, to include treatment records 
from 1945 to 1953 as well as from 1974, in conjunction with 
other claimed conditions.  Those records, to include a VA 
examination done in conjunction with unrelated disabilities, 
are silent as to any complaints, treatments or diagnoses of 
hearing loss.  Indeed a November 1947 VA examination 
indicates physical examination of ear, nose and throat within 
normal limits.  In short, medical records immediately 
following the veteran's service did not mention any 
complaints, treatments or diagnoses of hearing loss.

The veteran was afforded a VA audiological examination in 
July 2003.  The examiner diagnosed the veteran with profound 
sensorineural hearing loss bilateral.  The examiner noted the 
veteran had applied for service connection for disabilities 
in 1945, 1947, 1953 as well as pension in 1974 and 1975 and 
none of these filings mentioned a loss of hearing.  The 
examiner indicated the veteran's in-service noise exposure as 
described above as well as post-service noise exposure 
working as a farmer and a sandblaster for National Bronze and 
Aluminum Corporation.  In regard to likely etiology for the 
rendered diagnoses, the examiner opined as follows: 

It is my opinion that it is less as likely as not that 
this hearing loss was a result of any activity during 
military service.  This opinion is based on the fact 
that even though the discharge examination by whispered 
voice may have overlooked a high frequency hearing loss, 
there is no indication of any of his filings as far as 
compensation or for pension, that a hearing loss was 
present.  Also, this hearing loss is a profound hearing 
loss and is unusual for noise-induced hearing loss.  He 
was examined at this Audiology Clinic on October 27, 
2000 and was issued a hearing aid for each ear.  Even in 
this 2-1/2 year period his hearing has showed a 
continual, significant deterioration.  Again, this is 
indication of an active ear pathology which is 
uncharacteristic of a noise-induced hearing loss.  
Whether the work activities of [the veteran] after 
discharge contains significant noise to cause hearing 
loss is unknown.

The Board finds the examiner's opinion compelling.  The 
reasons and bases for the conclusion are stated completely 
and thoroughly.  The conclusions are based on specific 
clinical tests and findings, and a complete review of the C-
file, including the veteran's description of his in-service 
and post-service exposure to noise. 

Also compelling, no medical provider has ever linked the 
veteran's hearing loss to any remote incident of service or 
otherwise conflicted with the VA examiner's findings.  Also 
significant, there is no history of reported bilateral 
hearing loss until 1997, over sixty years after service. 

The veteran contends that he suffered with hearing problems 
immediately after service, but did not seek treatment right 
away because he was more focused on his physical problems 
causing pain.  He also takes issue with the VA examiner 
seemingly holding against the veteran that he did not apply 
for hearing loss disability benefits until much later in 
life.  

The Board has considered the statements of the veteran and 
friends and family stating he suffered with hearing problems 
while in the military and thereafter.  In accordance with the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Indeed, the Board finds the veteran's 
recollections of his military experience and noise exposure 
credible and consistent with the objective evidence on file. 

However, the veteran's claim fails not because he did not 
seek treatment or file a claim early enough, but based upon 
the lack of medical nexus associating his in-service noise 
exposure to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).   In other words, 
even accepting the veteran's allegations, no medical 
professional has ever linked his current bilateral hearing 
loss to any remote incident of service and indeed at least 
one medical examiner has opined to the contrary. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2003 and March 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The 2006 letter told 
him to provide any relevant evidence in his possession and 
how disability ratings and effective dates are determined.  
Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral sensorineural hearing 
loss can be directly attributed to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


